Citation Nr: 1041937	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-36 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's bilateral hearing loss did not begin during active 
service or within one year after discharge from active service, 
and is not related to any incident of service.

2.  The preponderance of the evidence indicates that the 
Veteran's tinnitus did not begin during active service and is not 
related to any incident of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) 
(2010).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the preponderance of the evidence indicates 
that the Veteran's bilateral hearing loss and tinnitus did not 
begin until years after active service and are not related to 
noise exposure during active service.  Accordingly, entitlement 
to service connection for bilateral hearing loss and tinnitus 
will be denied.

In this decision, the Board will discuss the relevant law that it 
is required to apply.  This includes statutes enacted by Congress 
and published in Title 38, United States Code ("38 U.S.C.A."); 
regulations promulgated by VA under the law and published in the 
Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) 
(Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction; Board must also consider and discuss all applicable 
statutory and regulatory law, as well as the controlling 
decisions of the appellate courts).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1). 

A May 2006 VCAA notice letter explained the evidence necessary to 
substantiate the claims for service connection for bilateral 
hearing loss and tinnitus.  This letter also informed the Veteran 
of his and VA's respective duties for obtaining evidence.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b).  
Additionally, the letter provided notice with respect to 
assignment of a disability ratings and establishment of effective 
dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 
(2006).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
U.S. Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the required VCAA notice was completed prior to the initial 
adjudication.  Accordingly, the Board finds no prejudicial VCAA 
notice error.  

With regard to the duty to assist, the claims file contains 
service treatment records, reports of post-service treatment, and 
reports of VA examinations.  Additionally, the claims file 
contains the Veteran's statements in support of his claims.  The 
Board has reviewed the claims file and has found nothing to 
suggest that there is any available outstanding relevant evidence 
with respect to the Veteran's claims.

In this regard, the Board notes that in an authorization and 
consent to release medical information, received in May 2006, the 
Veteran wrote that he was treated by a Dr. West in approximately 
2002, for dizziness.  (VA records of treatment in subsequent 
years indicate by history that the condition for which the 
Veteran was treated was vertigo.)  The Veteran elaborated that 
during this treatment by Dr. West in approximately 2002 he 
learned that he had hearing loss in both ears.  In August 2006 
the RO sent a letter to Dr. West requesting the records of 
treatment of the Veteran by Dr. West at Bayonne Hospital; 
however, in October 2006, the RO received in response a 
handwritten note stating, "Sorry-We do not have this patient on 
file.  In the Bayonne Office."  The Board finds that reasonable 
attempts have been made by the RO to locate these private records 
of treatment.

With respect to the VA examination, the Board notes that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In the present case, an 
October 2007 VA examination report is adequate for the purpose of 
adjudicating the Veteran's claims.  The examination report 
reflects a review of the service treatment records and other 
evidence of record, a history as provided by the Veteran, a 
review of prior VA examination reports, detailed audiological 
testing, and a reasoned explanation for the medical opinions 
provided.  Accordingly, the Board finds that the October 2007 VA 
examination was adequate.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate each claim has been obtained.  There is no 
indication in the claims file that there are additional available 
relevant records that have not yet been obtained.


Merits of the Claim

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  In such instances, when the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
of symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity.  38 C.F.R. 
§ 3.303(b).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(1).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(2).

38 U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active service during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incidence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
Service-connection of such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in such cases shall be 
recorded in full.  See also, Maxson v. Gober, 230 F.3d 1330, 1332 
(Fed. Cir. 2000); Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. 
Cir. 2000).

While it is presumed in this case that the Veteran experienced 
acoustic trauma during combat duty in Vietnam (38 U.S.C.A. 
§ 1154(b)), the reduced evidentiary burden only applies to the 
question of service incurrence (in this case, exposure to 
acoustic trauma during combat), and not to the question of either 
current disability or nexus to service.  See Dalton v. Brown, 21 
Vet. App. 23, 37 (2007); Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

Further, the Court of Appeals for Veterans Claims has indicated 
that the threshold for normal hearing is between 0 and 20 
decibels and that higher thresholds show some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing 
CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. 
Schroeder et al. eds., 1988).  When audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he may 
nevertheless establish service connection for a current hearing 
disability by submitting evidence that the current disability is 
causally related to service.  Hensley, 5 Vet. App. at 160.

Certain chronic disabilities, to include organic diseases of the 
nervous system, which may include some types of hearing loss, are 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  

As will be discussed at more length below, in the present case, 
the preponderance of the evidence indicates that the Veteran did 
not have hearing loss until many years after service.  Thus, the 
evidence indicates that the Veteran did not have compensable 
hearing loss within one year of discharge from active service.  
Accordingly, a presumption of service connection for hearing loss 
is not warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 
and 3.309(a).

The United States Court of Appeals for the Federal Circuit has 
held that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (holding presumption of service 
connection for colon disability to be rebutted by clear and 
convincing evidence in the form of absence of post-war medical 
records of treatment for colon-related problems for period of 
over 40 years).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Prior to November 1967, service department audiometric results 
were reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards.

VA has generally taken administrative notice that results of 
audiological testing conducted by the service department prior to 
November 1, 1967, were reported as ASA units, rather than 
International Standards Organization (ISO) units.  

At a June 1963 service department enlistment audiological 
examination, with American Standards Associates (A.S.A.) units 
converted to International Standards Organization (ISO) units, 
pure tone thresholds in the right ear were 5 decibels at 500 
hertz, 0 decibels at 1000 hertz, 5 decibels at 2000 hertz, 5 
decibels at 3000 hertz, and -5 decibels at 4000 hertz.  Pure tone 
thresholds in the left ear were 10 decibels at 500 hertz, 0 
decibels at 1000 hertz, 5 decibels at 2000 hertz, 5 decibels at 
3000 hertz, and 5 decibels at 4000 hertz.      

At a May 1966 service separation audiological examination, with 
American Standards Associates (A.S.A.) units converted to 
International Standards Organization (ISO) units, pure tone 
thresholds in the right ear were 20 decibels at 500 hertz, 10 
decibels at 1000 hertz, 15 decibels at 2000 hertz, were not 
reported for 3000 hertz, and were 10 decibels at 4000 hertz.  
Pure tone thresholds in the left ear were 20 decibels at 500 
hertz, 10 decibels at 1000 hertz, 15 decibels at 2000 hertz, were 
not reported at 3000 hertz, and were 5 decibels at 4000 hertz.      

As reflected in a September 2009 Informal Hearing Presentation, 
the Veteran, through his representative, argues that because 
hearing thresholds are shown to have decreased from the time of 
entrance to the time of discharge from service, a hearing loss 
during service is shown.  However, these measured in-service 
hearing thresholds, set forth above, while changed during active 
service, do not meet the criteria for a medical hearing loss as 
defined in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing 
CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. 
Schroeder et al. eds., 1988), since at no frequency is a 
threshold of greater than 20 decibels shown.  Further, the 
service entrance and service discharge examination results do not 
meet the criteria for hearing loss disability as defined at 38 
C.F.R. § 3.385.  Consistent with the medical treatise information 
cited by the Court in Hensley is the opinion of the October 2007 
VA examiner, discussed below, that the hearing thresholds were in 
the normal range both at entrance and discharge from service.  
Neither the Board nor the Veteran is competent by training, 
education, or experience to refute these sources of competent 
medical evidence.  See 38 C.F.R. § 3.159(a)(1)-(2).

At a VA audiological examination in August 2006, pure tone 
thresholds in the right ear were 25 decibels at 500 hertz, 50 
decibels at 1000 hertz, 55 decibels at 2000 hertz, 70 decibels at 
3000 hertz, and 65 decibels at 4000 hertz.  Pure tone thresholds 
in the left ear were 20 decibels at 500 hertz, 50 decibels at 
1000 hertz, 65 decibels at 2000 hertz, 65 decibels at 3000 hertz, 
and 65 decibels at 4000 hertz.  Pure tone averages of the 1000, 
2000, 3000, and 4000 hertz thresholds were noted to be 60 
decibels in the right ear and 61 decibels in the left ear.  
Speech recognition scores were 68 percent in the right ear and 88 
percent in the left ear.    

The examiner noted a history of hearing loss from 1963 to 1966 
and inservice combat and non-combat noise exposure.  The Veteran 
was noted to have a current occupation of police officer.  He 
complained of tinnitus by history which had been persistent and 
interfering with daily activities, and difficulty of hearing.  
The Veteran was reported to have denied tinnitus bilaterally at 
the time of the examination.  Examination of the ears was normal 
for ear disease.  The diagnoses were tinnitus by history, no 
active ear disease, and bilateral sensorineural hearing loss.  
The examiner did not provide an opinion as to whether hearing 
loss or tinnitus began during service or was related to any 
incident of service.

A review of systems during general medical treatment in October 
2006 was positive for hearing loss and tinnitus.

At a VA audiological examination in October 2007,  pure tone 
thresholds in the right ear were 25 decibels at 500 hertz, 50 
decibels at 1000 hertz, 60 decibels at 2000 hertz, 75 decibels at 
3000 hertz, and 70 decibels at 4000 hertz.  Pure tone thresholds 
in the left ear were 25 decibels at 500 hertz, 50 decibels at 
1000 hertz, 70 decibels at 2000 hertz, 70 decibels at 3000 hertz, 
and 70 decibels at 4000 hertz.  Pure tone averages of the 1000, 
2000, 3000, and 4000 hertz thresholds were noted to be 63.75 
decibels in the right ear and 65 decibels in the left ear.  
Speech recognition scores were 88 percent in the right ear and 76 
percent in the left ear.    

The October 2007 examination report indicates a history positive 
for military noise exposure, including combat noise exposure.  
The examination report also reflects a history positive for 
occupational noise exposure related to the Veteran's duties as a 
police officer (he had retired at the time of this VA 
examination), and operation of power tools and riding a 
motorcycle without hearing protection.  The examiner noted that 
the Veteran reported intermittent tinnitus.  The examiner further 
indicated that the Veteran denied tinnitus at a prior VA 
examination, and could not explain this discrepancy.  (The Board, 
however, finds the Veteran competent and credible in his reports 
of current intermittent tinnitus.)  

The October 2007 VA examiner opined that the Veteran's current 
hearing loss and tinnitus were not caused by or a result of noise 
exposure during military service.  The examiner found that 
hearing thresholds were normal at the time of service, and there 
was no basis for concluding that tinnitus was related to service.  
The examiner further noted that the Veteran currently reported 
hearing loss in approximately 1994, more than 25 years after 
discharge from service.  The examiner specifically concluded that 
hearing loss was not due to military noise exposure and that 
tinnitus was not due to military noise exposure.

In the Veteran's initial application for service connection for 
PTSD, hearing loss and tinnitus, received in January 2006, he 
indicated that he was a door gunner in Vietnam and had bad 
nightmares and flashbacks (he has since been granted entitlement 
to service connection for PTSD), and that he couldn't hear well 
and had a ringing in his ears.  The Board finds that the Veteran 
did experience acoustic trauma during combat and non-combat 
duties during active service; such is consistent with 
circumstances of the Veteran's service, and, with respect to 
combat noise exposure, there is no evidence to rebut such a 
finding.  See 38 U.S.C.A. §§ 1154(a),( b).    

The post-service audiological examination results, as described 
above, dating from August 2006 forward, meet the criteria for 
both a medical hearing loss as defined in Hensley v. Brown, 5 
Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND 
TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988) and 
hearing loss disability as defined at 38 C.F.R. § 3.385.  
Further, the Board finds the Veteran's assertion that he 
currently experiences intermittent tinnitus to be credible, and 
tinnitus has been diagnosed by VA clinicians.  Thus, the evidence 
is sufficient to establish that the Veteran has a current hearing 
loss disability and current tinnitus.

In a May 2006 written statement, the Veteran wrote that he 
believed he was diagnosed with a 36 percent hearing loss that he 
believed began after his tour in the Republic of Viet Nam.  

In an authorization and consent to release medical information, 
received in May 2006, the Veteran wrote that he was treated by a 
Dr. West in approximately 2002, for dizziness.  He elaborated 
that during this treatment in approximately 2002 he learned that 
he had hearing loss in both ears.

In August 2006 the RO sent a letter to Dr. West requesting the 
records of treatment of the Veteran by Dr. West at Bayonne 
Hospital; however, in October 2006, the RO received in response a 
handwritten note stating, "Sorry-We do not have this patient on 
file.  In the Bayonne Office." 

In a November 2007 written statement, the Veteran indicated that 
it was his clear recollection that he was not examined prior to 
discharge from service and stated that his hearing was not tested 
on separation from service.  He indicated both non-combat and 
combat noise exposure during active service.  He asserted that, 
contrary to what was related by the October 2007 VA examiner who 
stated the Veteran provided a history of hearing loss beginning 
25 years after service, his hearing loss gradually started many 
years before 1982, and that it was evident to colleagues in the 
1970's and 1980's.  He wrote that the situation was not brought 
to VA's attention in these earlier years because he had been 
provided adequate information concerning VA benefits due to him.  

The Board finds the Veteran competent to provide accounts as to 
the onset of his hearing loss and tinnitus.  However, his 
accounts as to his history of hearing loss are not credible and 
are demonstrably unreliable.  The Veteran could not recall having 
his hearing tested or undergoing a physical examination at 
discharge from service; however, the May 1966 service discharge 
examination is of record and demonstrates, at a minimum, that his 
current accounts of what occurred in May 1966 are not 
sufficiently reliable.  Further, the Veteran indicated in May 
2006 that he was treated for dizziness in approximately 2002, and 
that this was when he learned he had hearing loss.  This 
contradicts his November 2007 statement that he had hearing loss 
many years prior to 1982, which is in turn inconsistent with his 
statement to a VA examiner in October 2007 that his hearing loss 
had begun in 1994.  As a result of these inconsistent accounts, 
the Board can assign only minimal probative value to the 
Veteran's assertions as to the time of onset of post-service 
symptoms of tinnitus and hearing loss.  

The Board assigns the greatest probative value in this matter to 
competent medical opinion evidence received in the report of the 
Veteran's October 2007 VA examination.  The examiner interpreted 
the Veteran's in-service audiological examination reports at 
entrance and discharge from service as normal, and noted at the 
examination the Veteran reported onset of hearing loss in 1994, 
more than 25 years after active service.  The examiner further 
noted in-service combat and non-combat noise exposure, but also 
post-service occupational noise exposure in the Veteran's duties 
as a police officer, and post-service recreational noise exposure 
in the use of power tools and driving of a motorcycle with no 
personal ear protection.  The examiner opined based on this 
accurate review of the medical evidence of record, examination of 
the Veteran, and history provided by the Veteran, that the 
Veteran's hearing loss was not related to active service, and 
that there was no basis for finding that the Veteran's tinnitus 
was related to active service.

With respect to the Veteran's tinnitus, the Board notes that 
while it finds the Veteran's competent and credible in reporting 
current intermittent tinnitus, nowhere has he provided a history 
of tinnitus that began during active service.  Because he has not 
provided a history of tinnitus that began during active service, 
and the preponderance of the evidence indicates that the 
Veteran's hearing loss began years after discharge from active 
service, there is insufficient lay evidence of record to support 
a grant of service connection for bilateral hearing loss or 
tinnitus based on continuity of symptomatology, or lay evidence 
of disability, from the time of active serviced through the 
present time. 

At times, the Veteran has contended that his current hearing 
loss, manifested gradually over time subsequent to service, is 
related to his in-service noise exposure.  To the extent that 
this is the Veteran's contention, this causation would not be a 
matter susceptible to lay observation and would be a matter 
requiring competent medical opinion evidence from a person 
qualified by education, training, or experience to make such a 
determination.  See 38 C.F.R. § 3.159(a)(2).  Thus, the Veteran's 
assertions in this regard are not competent and carry no 
probative weight.

In sum, the Board assigns by far the greatest probative weight on 
the matter of whether the Veteran's tinnitus and hearing loss 
began during active service or are related to acoustic trauma 
during service to the medical opinion of the October 2007 VA 
examiner, who found that the Veteran's current hearing loss 
disability and tinnitus were not related to his in-service combat 
and non-combat noise exposure, and that hearing loss did not 
begin until many years after service.  Further, to the extent the 
Veteran's assertions might liberally be construed as competent 
evidence that his hearing loss and tinnitus began during service 
or within one year after service, for the reasons discussed above 
his contentions in this regard are not credible.  On balance, 
then, the preponderance of the evidence weighs against the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  Accordingly, entitlement to service 
connection for bilateral hearing loss and tinnitus is not 
warranted.




      (CONTINUED ON NEXT PAGE)
As the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in 
resolution of this appeal.  See generally Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.





______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


